 In the Matter of RIECK-MCJUNKIN DAIRY COMPANY, HOFFMAN DIVI-SIONandUNITED DAIRYWORKERS OFAMERICA, LOCAL382, AFFILI-ATED WITH UNITED RETAIL, WHOLESALE AND DEPARTMENT STOREEMPLOYEESOF AMERICA,AFFILIATED WITH C. I. O.In the Matterof RIECK-MCJUNKIN DAIRY COMPANY, HOFFMAN DIvI-SION,BEDFORD,PA., PLANTandUNITED DAIRY WORKERS OF AMERICA,LOCAL 382, AFFILIATED WITII UNITED RETAIL, WHOLESALE ANDDEPARTMENTSTOREEMPLOYEES OF AMERICA,AFFILIATEDWITHC. I. O.Cases Nos.6-R-1004and,6-R 1005 respectively.Decided November7, 1944Mr. C. J. Scliove,of Pittsburgh, Pa., for the Company.Mr. Sylvan Libson,of Pittsburgh, Pa., for the United.Mr. Ben Paul Jubelirer,of Pittsburgh, Pa., for the Salesmen.Mr. Paul Bisgyer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEUpon separate petitions duly filed by United Dairy Workers ofAmerica, Local 382, affiliated with United Retail,Wholesale andDepartment Store Employees of America, affiliated with C. I. 0.,herein called the United, each alleging that a question affecting com-merce had arisen concerning the representation of employees of Rieck-McJunkin Dairy Company, Hoffman Division, Pittsburgh, Pennsyl-vania, herein called the Company, the National Labor Relations Boardconsolidated the cases and provided for an appropriate hearing upondue notice before W. G. Stuart Sherman, Trial Examiner. Said hear-ing was held at Altoona, Pennsylvania, on October 4, 1944. TheCompany, the United, and Milk and Ice Cream Salesmen, Drivers andDairy Employees, Local Union No. 205, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, A: F. L., herein called the Salesmen, appeared and par-59 N: L.R. B., No. 28.110 RIECK-McJUNKIN DAIRY COMPANY111ticipated 1All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRieck-McJunkin Dairy Company, a subsidiary of National DairyProducts Corporation, is a Pennsylvania corporation having its prin-cipal office in Pittsburgh, Pennsylvania.It operates plants in variouslocalities in Pennsylvania and West Virginia for the processing, sale,and distribution of bulk and bottled fluid milk and cream; and mis-cellaneous dairy products.We are solely concerned in this proceedingwith the Company's Altoona and Bedford, Pennsylvania, plants.From July 1, 1943, to June 30, 1944, the Company purchased for useat its Altoona plant raw and other materials valued in excess of $1,000,-000, of which approximately 36 percent came from points outside theCommonwealth of Pennsylvania.For the same period, products fin-ished at its said plant exceeded $1,000,000 in value, of which approxi-mately 15 percent was sold and shipped to points outside that State.The Company also purchased from July 1, 1943, to June 30, 1944,for use at its Bedford plant raw and other materials amounting tomore than $200,000 in value, of which approximately 3.5 percent wasreceived from points outside the Commonwealth of Pennsylvania. Forthe same period, products finished at its said plant were valued at morethan $200,000, of which approximately 22 percent was sold and shippedto points outside that State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Dairy Workers of America, Local 382, affiliated with theUnited Retail,Wholesale and Department Store Employees ofAmerica, C. I. 0., is a labor organization admitting to membershipemployees of the Company.1Although duly served with Notice of Hearing, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Local 110, A. F. L, failed to appear.However, it sent a telegram addressed to the Acting Regional Director for the SixthRegion stating that it relinquished its claim to represent employees at the Company'sAltoona and Bedford, Pennsylvania,plants.618683-45-vol. 59--9 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDMilk and Ice Cream Salesmen, Drivers and Dairy Employees LocalUnion No. 205, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, A. F. L., is alabor organization admitting to membership employees of the Com-pany.III. THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the United asthe exclusive bargaining representative of certain of its employees ateither its Altoona or Bedford, Pennsylvania, plant until the United.has been certified by the Board in an appropriate unit.Statements of a Board Field Examiner, introduced into evidence atthe hearing, indicate that the United represents a substantial numberof employees in each of the units hereinafter found appropriate.2We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe United seeks a unit of all production and maintenance em-ployees at the Company's Altoona plant, including receiving, shipping,operating,3 and cabinet service employees, and intercity and freightdrivers (transportation employees), but excluding office and clericalemployees, salesmen, laboratory employees, retail and wholesaledrivers, the superintendent, foremen, and other supervisory personnel.Except for the retail and wholesale drivers whom it would include,the Salesmen is in agreement with respect to the unit sought by theUnited.The Company takes-no specific position as to the compositionof this unit, although it apparently approves the inclusions and ex-clusions not in dispute between the unions.We have examined the record and find no plausible reason for ex-cluding the retail and wholesale drivers. In fact, as will hereinafter'The Field Examiner reported that the United submitted 35 authorization cards bearingthe names of persons listed on the Company's pay roll of July 29,1944, which contained thenames of 113 employees at its Altoona plant in the unit alleged to be appropriate by theUnited in Case No. 6-R-1004.The Field Examiner also reported that the United submitted 10 authorization cardsbearing the names of persons listed on the Company's pay roll of July 29, 1944, whichcontained the names of 10 employees at its Bedford plant in the unit alleged to be appro-priate by the United in Case No. 6-R-1005.At the hearing,the Trial Examiner stated for the record that the Salesmen submitted36 application for membeiship cards bearing the names of persons listed on the Company'spay roll of September 30, 1944, which contained the names of 104 employees at its Altoonaplant in one unit alleged to be appropriate by the Salesmen.He also stated for the record that the Salesmen submitted 2 application for membershipcards bearing the names of persons listed on the Company's pay roll of September 30, 1944,which contained the names of 10 employees at its Bedford plant in the other unit allegedto be appropriate by the Salesmen.3These employees service the Company's trucks. RIECK-McJUNKIN DAIRY COMPANY113be noted, the United would include the same classifications in its de-sired unit of Bedford plant employees.We shall include the retailand wholesale drivers.There is no disagreement between the unions regarding the unit ofemployees at the Bedford plant-.Both request a unit of all productionand maintenance employees, including the receiving employee, ship-ping employees, and all drivers, but excluding office and clerical andsupervisory employees.The Company's position is neutral with re-spect to this unit.We are satisfied with the propriety of.the pro-_posed unit of Bedford plant employees.Accordingly, we find that the following units are appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act:1.All production and maintenance employees at the Company'sAltoona, Pennsylvania, plant, including receiving, shipping, operat=ing, and cabinet service- employees, intercity and freight drivers(transportation employees), and wholesale and retail drivers, butexcluding office and clerical employees, salesmen, laboratory em-ployees, the superintendent, foremen, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action;2.All production and maintenance employees at the Company'sBedford, Pennsylvania, plant, including the receiving employee,shipping employees, and all drivers, but excluding office and clericalemployees, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the sta-tus of employees, or effectively recommend such action.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongthe employees in the appropriate units who were employed during thepay-roll period immediately preceding 'the date of the Direction ofElections herein, subject to the limitations and, additions set forth inthe Direction.4DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations*All parties stipulated that certain school boys and school girls temporarily employedat the Altoona plant were ineligibleto votein the election,and we so find. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Rieck-McJunkinDairy Company, Hoffman Division, Pittsburgh, Pennsylvania, sepa-rate elections by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSixth Region, acting in this matter as agent for the National LaborRelations Board, and subjectto Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the units found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during the said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the elections, to determine'-hether they desire to be-represented by United Dairy Workers ofAmerica, Local 382, affiliated with the C. I. 0., or by Milk and IceCream Salesmen, Truck Drivers and Dairy Employees, Local UnionNo. 205, A. F. of L.,5 for the purposes of collective bargaining, or byneither.5The United and the Salesmen request that their names appear on the ballot as setforth in the Direction of Elections.